Devens, J.
Upon the conviction and appeal of the defendant, it was for the District Court to transmit a copy of such conviction and the proceedings in the case to the Superior Court. Gen. Sts. c. 173, § 3. This was done when the copy of the record reciting them was transmitted by the clerk of the District Court, as its recording officer, in the performance of the appropriate duty of his office; and no order from the District Court that he should transmit this copy was necessary. Exceptions overruled.